DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrlik et al. US 2019/0168630 (“Mrlik”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Mrlik discloses:
1.	A system comprising:
a transportation hub (e.g., Fig. 5 #300) electrically coupled to a behind-the-meter (“BTM”) power source (e.g., Fig. 5 #50), wherein the transportation hub includes an electrical vehicle charging station (e.g., Fig. 5 #100) and an energy storage system, wherein the energy storage system is configured to obtain and store BTM power from the BTM power source (e.g., Fig. 5 #200, [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”); and
a control system (e.g., Fig. 5 #60) configured to modulate power delivery to the transportation hub based, at least in part, on a set of monitored conditions, wherein the set of monitored conditions includes BTM power availability at the transportation hub and a quantity of energy stored at the energy storage system (e.g., [0049]: “charge an EV, peak shave, provide backup power, or supply grid services, subject to constraints such as solar availability and battery state of charge”).
2.	The system of claim 1, wherein the BTM power source comprises a generation station configured to generate utility-scale electrical power for supply to an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
3.	The system of claim 1, wherein the transportation hub is electrically connected to a generation station at a location behind a Point of Interconnection between the generation station and an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
4.	The system of claim 1, wherein the BTM power received by the transportation hub is electrical power produced by a generation station and transmitted to the transportation hub behind the generation station's Point of Interconnection with an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
5.	The system of claim 1, wherein the transportation hub is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter that measure power supplied from the generation station to an electrical grid (e.g., Fig. 5 #11, [0042]), and
wherein the BTM power received by the transportation hub has not passed through the one or more utility-scale generation-side meters (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
6.	The system of claim 1, wherein the power received by the transportation hub is received from a generation station that is subject to metering by one or more utility-scale generation-side meters (e.g., Fig. 5 #11, [0042]), and
wherein the BTM power received by the transportation hub is not metered by the one or more utility-scale generation-side meters (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
7.	The system of claim 1, wherein the transportation hub is electrically connected to a generation station that supplies utility-scale power to a grid,
wherein power received from the grid is subject to Transmission and/or Distribution charges (e.g., Fig. 5 #11, [0042]), and
wherein the BTM power received by the transportation hub from the generation station is not subject to Transmission and/or Distribution charges (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
8.	The system of claim 1, wherein the set of monitored conditions further comprises:
a first price associated with supplying BTM power to the transportation hub versus a second price associated with supplying power to an electrical grid (e.g., [0048]-[0049]). 
9.	The system of claim 1, wherein the datacenter control system is a remote master control system positioned remotely from the transportation hub (e.g., Fig. 5 #60), and
wherein the remote master control system communicates with a communication interface of the transportation hub (e.g., Fig. 5 #316). 
10.	The system of claim 9, wherein the transportation hub further comprises:
a power interface (e.g., Fig. 5 #316) configured to electrically engage or disengage the transportation hub from the BTM power source (e.g., [0048]-[0049]),
wherein the power interface electrically engages or disengages the transportation hub from the BTM power source based on instructions from the remote master control system (e.g., Fig. 5 #60).
11.	A method comprising: 
monitoring, by a control system (e.g., Fig. 5 #60), a set of conditions, wherein the set of conditions includes behind-the-meter ("BTM") power availability at a transportation hub and a quantity of energy stored at an energy storage system located at the transportation hub (e.g., Fig. 5 #200, [0049]: “charge an EV, peak shave, provide backup power, or supply grid services, subject to constraints such as solar availability and battery state of charge”), wherein the transportation hub includes an electrical vehicle charging station (e.g., Fig. 5 #100), and wherein the transportation hub (e.g., Fig. 5 #300) is electrically coupled to a BTM power source (e.g., Fig. 5 #50) such that the energy storage system is configured to obtain and store BTM power from the BTM power source (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”); and
modulating, by the control system, power delivery to the transportation hub based, at least in part, on the set of monitored conditions (e.g., [0049]: “charge an EV, peak shave, provide backup power, or supply grid services, subject to constraints such as solar availability and battery state of charge”). 
12.	The method of claim 11, wherein the BTM power source comprises a generation station configured to generate utility-scale electrical power for supply to an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
13.	The method of claim 11, wherein the transportation hub is electrically connected to a generation station at a location behind a Point of Interconnection between the generation station and an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
14.	The method of claim 11, wherein the BTM power received by the transportation hub is electrical power produced by a generation station and transmitted to the transportation hub behind the generation station's Point of Interconnection with an electrical grid (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
15.	The method of claim 11, wherein the transportation hub is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter that measure power supplied from the generation station to an electrical grid (e.g., Fig. 5 #11, [0042]), 
wherein the BTM power received by the transportation hub has not passed through the one or more utility-scale generation-side meters (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
16.	The method of claim 11, wherein power received by the transportation hub is received from a generation station that is subject to metering by one or more utility-scale generation-side meters (e.g., Fig. 5 #11, [0042]), and wherein the BTM power received by the transportation hub is not metered by the one or more utility-scale generation-side meters (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
17.	The method of claim 11, wherein the transportation hub is electrically connected to a generation station that supplies utility-scale power to a grid,
wherein power received from the grid is subject to Transmission and/or Distribution charges (e.g., Fig. 5 #11, [0042]), and
wherein the BTM power received by the transportation hub from the generation station is not subject to Transmission and/or Distribution charges (e.g., [0038]: “Alternatively…a solar array may be operationally connected to an external (grid-tied) solar inverter…and behind the onsite meter”, [0058]: “the system enables interconnection with the grid at sufficiently low capacity and may connect behind-the-meter to premise electric distribution system(s)”). 
18.	The method of claim 11, wherein the transportation hub (e.g., Fig. 5 #300) comprises a power interface configured to electrically engage or disengage the transportation hub from the BTM power source (e.g., Fig. 5 #316). 
19.	The method of claim 18, further comprising:
determining that the quantity of energy stored in the energy storage is below a threshold quantity;
determining that BTM power is available for delivery to the transportation hub; and
wherein modulating, by the control system, power delivery to the transportation hub based on the set of monitored conditions comprises:
causing the power interface to electrically engage the transportation hub to the BTM power source to enable power delivery to the energy storage based on determining that the quantity of energy stored in the energy storage is below the threshold quantity and determining that BTM power is available for delivery to the transportation hub (e.g., [0030], [0048]-[0049], [0058]). 
20.	The method of claim 18, further comprising: 
determining that the quantity of energy stored in the energy storage is above a threshold quantity; and
wherein modulating, by the datacenter control system, power delivery to the transportation hub based on the set of monitored conditions comprises:
causing the power interface to electrically disengage the transportation hub from the BTM power source to disable power delivery to the energy storage based on determining that the quantity of energy stored in the energy storage is above the threshold quantity (e.g., [0030], [0048]-[0049], [0058]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,618,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,857,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully anticipated by the patented claims.

Conclusion
This is a continuation of applicant's earlier Application No. 16/809,111.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
11/28/22